Whitman, Judge.
The defendant was tried for murder and convicted of involuntary manslaughter. Two errors are enumerated on the appeal, both complaining of portions of the court’s charge to which defendant failed to make any objection before a verdict was returned by the jury.
Failure to make objection to the charge before the return of a verdict by the jury, as is required by Sec. 17 (a) of the Appellate Practice Act (Sec. 17 (a), Ga. L. 1965, p. 18, as amended by Sec. 6, Ga. L. 1966, pp. 493, 498; Code Ann. § 70-207 (a)), presents nothing for review. Phillips v. State, 114 Ga. App. 417 (3) (151 SE2d 474); Crider v. State of Ga., 115 Ga. App. 347 (2) (154 SE2d 743); Carnes v. State, 115 Ga. App. 387, 392 (5) (154 SE2d 781); Barnes v. State, 115 *449Ga. App. 431 (1) (154 SE2d 878); Smith v. State, 116 Ga. App. 45 (4) (156 SE2d 380).
Argued September 7, 1967
Decided September 21, 1967
Rehearing denied October 6, 1967.
John W. Rogers, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, George K. McPherson, for appellee.
Appellant asks that the court review the errors enumerated under Sec. 17 (c) (Code Ann. § 70-207 (c)) of the aforementioned Act. Under Sec. 17 (c) substantial errors in a charge harmful as a matter of law, and which this court may consider and review irrespective of whether timely objections were made, are those errors from which a gross injustice is about to result or has resulted, directly attributable to the alleged errors. Nathan v. Duncan, 113 Ga. App. 630 (6) (149 SE2d 383); Windsor Forest, Inc. v. Rocker, 115 Ga. App. 317, 324 (4) (154 SE2d 627).
The court has examined the entire record in the case and finds under the above principles that the alleged errors present nothing for review.

Judgment affirmed.


Bell, P. J., and Panned, J., concur.